                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:14-CV-182-BR

WOODELL MCGOWAN, et al.,            )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                 ORDER
                                    )
MURPHY-BROWN, LLC, d/b/a            )
SMITHFIELD HOG PRODUCTION           )
DIVISION,                           )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the court on plaintiffs’ motion in limine to exclude evidence

regarding changed conditions not timely disclosed in discovery. (DE # 408.) Defendant filed a

response in opposition. (DE # 429.)

       Plaintiffs move to “exclude evidence of [d]efendant’s depopulation, changed conditions,

and any general future aspirational changes allegedly implemented or to be implemented in the

future at [the] Joey Carter [Farm] since the third verdict.” (Pls.’ Mem. Supp. (DE # 409) at 2.)

Plaintiffs contend defendant did not properly supplement its discovery under Federal Rule of

Civil Procedure 26, and, as such, any evidence of changed conditions should be barred under

Rule 37(c)(1). (Id.) In response, defendant argues it timely disclosed documents relevant to its

decision to depopulate the Joey Carter Farm. (See Def.’s Resp. Opp’n (DE # 429) at 3-4.)

       Federal Rule of Civil Procedure 26 provides that parties have a duty to supplement

written discovery responses “in a timely manner if the party learns that in some material respect

the disclosure or response is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to the other parties during the discovery process
or in writing[.]” Fed. R. Civ. P. 26(e)(1)(a). “If a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1); see Wilkins v. Montgomery, 751

F.3d 214, 222 (4th Cir. 2014). In determining whether the failure to disclose was substantially

justified or is harmless, the court is guided by five factors: “(1) the surprise to the party against

whom the evidence would be offered; (2) the ability of that party to cure the surprise; (3) the

extent to which allowing the evidence would disrupt the trial; (4) the importance of the evidence;

and (5) the nondisclosing party’s explanation for its failure to disclose the evidence.” S. States

Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003).

       Here, plaintiffs had sufficient notice on 19 October 2018 that the Joey Carter Farm was

depopulated as of 15 October 2018. (See Def.’s Resp. Opp’n (DE # 429) at 3.) Soon after,

defendant provided plaintiff with stocking records to reflect the depopulation of both sites at the

Joey Carter Farm. (Id.) Therefore, evidence of depopulation of the Joey Carter Farm will not be

barred under Rule 37(c)(1). Whether such evidence is admissible is a matter to be determined at

trial. However, the court anticipates that the fact of depopulation will be relevant to the issue of

compensatory damages, as the jury may consider such damages through the time of trial, and that

the reason for depopulation will likely be excluded based on the court’s prior conclusion that

“the business consequences resulting from this lawsuit or any damage award that effect non-

parties are not relevant,” (DE # 456.)

       As for evidence pertaining to prospective changes at the Joey Carter Farm, plaintiffs

argue that they “do not anticipate that [d]efendant will attempt to offer evidence of remedial

measures at Joey Carter [Farm] specifically. However, [p]laintiffs do anticipate that [d]efendant



                                                   2 
 
may attempt to reference or offer evidence of its alleged general initiative occurring across the

broader hog operations.” (Pls.’ Mem. Supp. (DE # 409) at 4-5.) In response, defendant asserts

this issue re-litigates a similar motion the court denied in a related case, Gillis v. Murphy-Brown,

LLC, No. 7:14-CV-185-BR. (See Def.’s Resp. Opp’n (DE # 429) at 5.)

              There, the changed conditions involved defendant’s modifications to the dead box

temperature and trucking schedule, and the prospective changes, mentioned in a 25 October 2018

press release, were Smithfield’s plans to cover lagoons and to phase out sprayers. Gillis, (DE #

258) at 4. The court found that plaintiffs had notice of the changed conditions that took place at

the subject farm because the changes had been on-going for months before trial. Id. at 3. The

court also found plaintiffs had notice of the press release because of prior testimony offered in

related cases. Id. After analyzing the other relevant factors, the court declined to exclude

evidence of remedial measures under Rule 37(c)(1). See id. at 4-5. The court will not re-litigate

this issue and thus will not bar the evidence based on Rule 37(c)(1). However, whether such

evidence is admissible is a matter to be determined at trial.

              For the aforementioned reasons, plaintiffs’ motion to exclude evidence regarding changed

conditions not timely disclosed in discovery is DENIED.

              This 20 December 2018.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 3 
 
